Citation Nr: 0408153
Decision Date: 03/30/04	Archive Date: 07/21/04

DOCKET NO. 02-17 850A                       DATE MAR 3 0 2004

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC

THE ISSUES

1. Entitlement to service connection for hypertension, claimed as due to Agent Orange exposure, or as secondary to the veteran's service-connected diabetes mellitus.

2. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.

3. Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from September 1966 to September 1969.

The present matters come before the Board of the Veterans' Appeals (Board) on appeal of a December 2001 rating decision. The veteran filed a notice of disagreement in March 2002, and the RO issued a statement of the case (SOC) in July 2002. The veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2002.

In October 2003, the veteran testified before the undersigned Veterans Law Judge during a hearing in Washington, D.C.; a transcript of that hearing is of record.

During the Board hearing, the veteran submitted additional evidence with a waiver of initial RO consideration of the evidence. The veteran also requested, and the undersigned grant, a period within which to submit additional evidence; such evidence was received in February 2004. The Board accepts the additional evidence submitted directly to the Board in October 2003 and February 2004 for inclusion in the record.. See 38 C.F.R. §§ 20.800 and 20.1304 (2003). jurisdiction

Because the veteran has disagreed with the initial rating assigned following the grant of service connection for a left knee disability, the Board has characterized this issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119,

- 2



126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that the issue of service connection for diabetes mellitus was perfected for appeal by the veteran in September 2002. In a November 2002 rating decision, the RO granted service connection for diabetes mellitus, and evaluated the disability as 20 percent disabling. As this action is considered a full grant of the benefits sought on appeal with respect to that issue, the issues remaining on appeal are limited to those on the title page.

The Board's decision on the claim for service connection for hypertension is set forth below. The remaining claims are addressed in the remand following the decision; these matters are being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C. VA will notify the veteran when further action, on his part, is required.

FINDING OF FACT

There is competent, probative medical evidence of record indicating that it is at least as likely as not the veteran has hypertension due to his service-connected diabetes mellitus.

CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's favor, the criteria for service connection for hypertension, as secondary to service-connected diabetes mellitus, are met 38 U.S.C.A. §§ 1101, 1110,1112,5103, 5103A, 5107 (West 2002); 38C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.310 (2003).

- 3 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100,5102,5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, the VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29,2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)). The VCAA and its implementing regulations essentially eliminate the concept of the well-grounded claim. 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102. They also include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of the Board's favorable disposition of the claim for service connection for hypertension, the Board finds that all notification and development action needed to render a fair decision on this claim has been accomplished.

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

- 4



Certain chronic diseases such as cardiovascular-renal disease, including hypertension, are presumed to be service connected if manifest to a compensable degree (10 percent for cardiovascular disease) within a prescribed period after service; that presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. See also Harder v Brown, 5 Vet. App. 183, 187-89 (1993). That regulation has been interpreted to permit service connection for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection for diabetes mellitus was established in November 2002.

Treatment records from the Washington VA Medical Center (VAMC) reflect the veteran's diagnosis and treatment for hypertension. A December 2003 statement from Dr. Houseman, a treating physician at Kaiser Permanente notes that "[t]he [h]ypertension is as likely as not related to [veteran's] Diabetes Mellitus. The Diabetes is primary and not steroid induced."

In this case, the evidence does not suggest, and the veteran does not specifically contend, that service connection for hypertension is warranted either on a direct basis (as manifested in service) or a presumptive basis (as manifest to a compensable degree within one year of service discharge). However, the record does present a reasonable basis for a grant of service connection for hypertension on a secondary basis. As noted above, Dr. Houseman has opined that the veteran's hypertension is, as least as likely as not, the result of s service-connected diabetes mellitus. Significantly, there is no specific medical evidence to the contrary (i.e., medical evidence establishing that the veteran currently has hypertension that is not related to his diabetes mellitus).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point,

- 5 



such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Under the circumstances of this case, and with resolution of all reasonable doubt in the veteran's favor, the Board finds that the criteria for service connection for hypertension, secondary to service-connected basis to diabetes mellitus, are met. See 38 C.F.R. § 3.310. As the decision herein fully grants the benefit sought (i.e., service connection for hypertension), discussion of the Agent Orange exposure as an alternative theory of entitlement for service connection is unnecessary.

ORDER

Service connection for hypertension, secondary to service-connected diabetes mellitus, is granted.

REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted, even though another remand of this matter will further delay a final decision on appeal..

Specifically, the Board notes that the evidence of record (to include the report of the veteran's most recent VA examination in October 2001) is inadequate to evaluate the veteran's right and left knee disabilities. Although the veteran has complained of experiencing pain in the knees on a daily basis, the evidence does not address all pertinent disability factors set forth in 38C.F.R. §§ 4.40 and 4.45 (2003), to include the extent of functional loss due to pain. See also DeLuca v. Brown, 8 Vet. App. 202,204-207 (1995).

Further, in view of the veteran's complaints that his knees frequently "give way," the Board finds that medical opinion as to whether the veteran has arthritis and instability affecting each knee would be helpful in resolving the issues remaining on

- 6



appeal. In this regard, the Board points out that the General Counsel of VA held that a veteran who has arthritis and instability in his knees may receive separate ratings under Codes 5003 and 5257. See V AOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997). However, separate ratings are only warranted in these types of cases when the veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis. See VAOPGCPREC9-98 (Aug. 14, 1998).

As the record does not include sufficient medical evidence to properly evaluate the conditions at issue, further examination of the veteran is needed. The veteran is hereby notified that failure to report to the scheduled examination, without good cause, will result in a denial of the claim for an increase rating for his right knee . disability, and the veteran's left knee disability claim will be considered solely on the evidence of record. See 38 C.F.R. § 3.655(b) (2003). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file copy(ies) of the notice( s) of the examination sent to him by the pertinent V A medical facility at which the examination is to take place.

Further, to ensure that all due process requirements are met with respect to the claims remaining on appeal, the RO should also give the veteran another opportunity to present information and/or evidence pertinent to these claims, notifying him that he has a one year period for response, and requesting that he submit all medical evidence pertinent to the claims that is in his possession. After providing the notice described above, the RO should attempt to obtain any pertinent outstanding evidence for which the veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2003).

The actions identified herein are consistent with the duties imposed by the VCAA. However, identification of specific actions requested on remand does not relieve the

- 7 



RO of the responsibility to ensure full compliance with the Act and its implementing regulations. Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should send to the veteran and his representative a letter requesting that the veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional pertinent evidence not currently of record. The RO should also invite the veteran to submit any pertinent evidence in his possession, and explain the type of evidence that.is his ultimate responsibility to submit. The RO's letter should clearly explain to the veteran that he has a full one-year period to respond (although the RO may decide the claim within the one-year period).

2. If the veteran responds, the RO should assist the veteran in obtaining any additional evidence identified by following the procedures set forth in 38 C.F _R. § 3.159 (2003). All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After all evidence received pursuant to the above requested development is associated with the claims file, the RO should arrange for the veteran to undergo a

- 8 



VA orthopedic examination to obtain information as to the nature and severity of the veteran's service connected right and left knee disabilities. The entire claims file must be made available to the physician designated to examine the veteran, and the examination report should include discussion of the veteran's documented medical history and assertions. All appropriate tests and studies (to include X-rays) should be accomplished, and all clinical findings should be reported in detail.

The examiner should conduct range of motion studies of the right and left knees, noting the exact measurements for flexion and extension, and specifically identifying any excursion of motion accompanied by pain. If pain on motion in either knee is observed, the examiner shou1d comment on the extent of pain, and indicate at which point pain begins. Tests of joint motion against varying resistance should be performed on each knee. The extent of any incoordination, weakened movement and excess fatigability on use should be described.


With respect to each knee, the examiner should also express an opinion concerning whether, due to pain and/or any other factors identified above, there would be additiona1 limits of functional ability on repeated use or flare-ups (if the veteran describes flare-ups); if feasible, the examiner should express such additional functional loss in terms of additional degrees of limited motion.

A1so with respect to each knee, the examiner should comment upon whether the veteran has distinct disabilities of arthritis and instability affecting the knee. If instabi1ity or subluxation of either knee is

- 9 



demonstrated, the examiner should offer an assessment as to whether such instability or subluxation is best described as slight, moderate, or severe. The examiner should also indicate whether either knee locks, and if so, the frequency of the locking.

All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a printed (typewritten) report.

4. If the veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copy(ies) of any notice(s) of the date and time of the examinations sent to the veteran by the pertinent VA medical facility.

5. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 1lV et. App_ 268 (1998). .

6. The RO must also review the claims file to ensure that any additional notification and development required by the VCAA has been accomplished.

7. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority. If the veteran does not report to the scheduled examination, the RO should apply the 

- 10



provisions of 38 C:F.R. § 3.655, as appropriate. Otherwise, in adjudicating the claim on appeal, the RO must document its specific consideration of functional loss due to pain and other factors, and whether separate ratings for arthritis and instability are warranted (consistent with the authority cited to above).

8. If any benefit sought on appeal remains denied, the RO must furnish to the veteran and his representative an appropriate supplemental SOC (to include citation to and discussion of any additional legal authority considered, and clear reasons and bases for the RO's determinations), and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the RD. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112). 

	JACQUELINE_E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


- 11 




